DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 9-14 (Invention II, drawn to a method of adhering) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election (election of Invention I, claims 1-8, drawn to a laminator) was made without traverse in the reply filed on 5-19-21.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: conveyor system in claim 1.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION. The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1, the antecedent of “plastics film” (Ln 5, second recitation) is not clearly set forth. Does this refer to the plastics film previously recited or to a different plastics film? It is suggested that if this refer to the plastics film previously recited – “the” should be inserted after “which” (Ln 5).

Claim 1, “the unwound plastics film” (Ln 7) lacks antecedent basis. It is suggested that “unwound” (Ln 7) be removed and “to be unwound” be inserted after “film” (Ln 7).

Claim 3, “the edges” (Ln 3) lacks antecedent basis in that claim 1, from which claim 3 depends, refers to “an edge” (Ln 9) and not a plurality of edges.

Claim 5, the antecedent of “the plastics film” (Lns 3 and 6) is not clearly defined in that more than one plastics film have been previously recited.

Claim 5, “the edges” (Ln 6) lacks antecedent basis in that claim 1, from which claim 5 ultimately depends, refers to “an edge” (Ln 9) and not a plurality of edges.

Claim 5 at line 8 refers to a second reel of plastics film where the antecedent of this plastics film is not clearly defined. Does this refer to the second plastics film at line 3 in claim 4, from which claim 5 depends? Is the second reel for the second plastics film? Clarification is respectively requested.

Claim 5, the antecedent of “the transverse cutter” (Ln 14) is not clearly defined in that two transverse cutters having previously been recited. 

Claim 7 – it appears to be missing a word or words between “depending” and “said width” (Ln 3). It is suggested that “on” be inserted after “depending” (Ln 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams (US 5,599,422) in view of Taguchi (US 5,685,943 A).
Claims 1-2 and 4, Adams teaches a laminator (Figs 11-12) (“for applying a plastics film to an insulated glass unit” refers to an intended of use of the claimed structure and does not provide a structural feature to the claim) comprising: 
●a conveyor system for feeding a material through the laminator in a horizontal 
orientation (including at least rollers 40; col 3, Ln59-65; Figs 11-12) (“an insulated glass unit” refers a material operated upon by the claimed structure and does not provide a structural feature to the claim);
●reels 44 of plastics film from which the plastics films are arranged to be
unwound (col 3, Ln 39 to col 4, Ln 2; Figs 11-12);
●perforators 50 having circular cross sections, rotatable around an axis which is
transverse to a direction of travel of the plastics films to be unwound (col 4, Lns 3-14; Figs 11-12), the perforators 50 being arranged to create two longitudinal line of perforations 52 (i.e. “score lines”) in the plastics films, extending in the direction of travel and at a location in line with side edges of the material (col 4, Lns 3-14; Figs 11-12) (“of the insulated glass unit” refers to a material operated upon by the claimed structure and does not provide a structural feature to the claim);
●transverse cutters 56 arranged to create transverse cuts of lines of perforations
66 (i.e. “score lines) in the plastics films (col 4, Lns 15-38; Figs 11-12); and 
●laminating rollers 46 (Figs 11-12), located upstream of the perforators 50 and
the transverse cutters 56 and arranged to simultaneously press the plastics films against two face of the material (“insulated glass unit” refers to a material operated upon by the claimed structure and does not provide a structural feature to the claim) to adhere the plastics films thereto (col 3, Ln 59 to col 4, Ln 2).  
With respect to the conveyor system examined under 35 USC 112f, the instant specification demonstrates a structure and function for the conveyor system; and, Adams teaches a structure and the same function such that Adams teaches this limitation of the claim.

Claim 1, Adams does not teach more laminating rollers downstream of the perforators 50 and the transverse cutters 56. 

However, Taguchi teaches a laminator 10 for applying materials 12 to both sides of moving substrates 26 (col 8, Lns 20-49). After the process is complete (i.e., cutting of the materials 12 at the stationary knives 54A; bonding of the materials 12 to the substrates 26 at rollers 62), more laminating rollers are provided downstream at laminating rollers 66 and 64 (i.e. pinch rollers) (col 10, Lns 37-45; col 12, Ln 66 to col 13, Ln 18) to aid in lamination and feeding of substrates 26. 

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in Adams more laminating pinch rollers downstream of the perforators 50 and the transverse cutters 56 in that Taguchi teaches that after completing a laminating and cutting process to bond materials to both sides of a moving substrate, more laminating rollers are provided downstream -- as laminating pinch rollers -- to aid in lamination and feeding of the laminated substrates. 

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Taguchi as applied to claims 1-2 and 4 above and further in view of Systema (US 2016/0185065 A1).

Claim 6, Adams modified does not teach that the distance between the perforators 50 is adjustable.

However, Systema teaches cutting a substrate (i.e. “blank”) using two longitudinal cutters 106 and 107 located on opposite sides of the substrate. The distance between the cutters 106 and 107 is adjustable using motor LCM under the control of a control unit based on data indicative for the measured width dimension of the substrate (¶ 174; Fig 6B).

It would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in Adams that the distance between the perforators 50 is adjustable in that Systema indicates that this will allow for using the apparatus on different sized materials/substrates, thus expanding the use of the laminator to create different product sizes.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Taguchi and Systema as applied to claim 6 above, and further in view of Kuki (US 6,523,592 B2).

Claim 7, Adams indicates using motor LCM to change the distance between cutters 106 and 107 – the motor LCM under the control of a control unit based on data indicative for the measured width dimension of the substrate. However, Adams does not teach a sensor for sensing the width of the material (“of the insulated glass unit” refers to a material operated upon by the claimed structure and does not provide a structural feature to the claim).

However, width sensors are conventional and well known in the art of laminating as indicated by Kuki (col 9, Lns 25-35: uses a sensor 66 to measure the width of a sheet in a laminator); and it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in Adams the use of a sensor specifically for sensing a width of the material in Adams modified as shown by Kuki to be well-known and conventional in the art.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Taguchi as applied to claims 1-2 and 4 above and further in view of Hollis (US 4,337,112).


Claim 8, Adams teaches that when the material cut by the transverse cutters 56 is aligned between the transverse cutters 56, the transverse cutters 56 are actuated. However, Adams modified does not teach that this actuation is in response to a measured material length using a sensor. 

However, it is well-known and conventional in the art of laminating material to a substrate to measure the length of the substrate using a sensor operating a transverse cutter(s). Hollis demonstrates that to automatically stop a sheet feed action of  conveyors 60 and 70 when a predetermined length L of stock from supply station 10 is located on feed-out conveyor 70 of feed-out section 12 downstream of cutter 14, an optical sensor 159 is provided at the downstream end of feed-out section 12 (Fig 1). Optical sensor 159 is located slightly above conveyor 70 of feed-out section 12 at a point a distance L downstream of cutter 14. The optical sensor 159 senses leading edge 11a of stock S and in response thereto provides an electrical signal which stops both sheet conveyor 60 and sheet conveyor 70 as well as activates cutter drive motor 157 to drive cutting element 142 transversely across the sheet to sever from indefinite length sheet stock S a cut sheet 11 of length L (col 16, Lns 9-33).

It  would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided in Adams modified that the actuation of the transverse cutter 56 is in response to a measured material length using a sensor as is shown by Hollis to be conventional and well-known in the art for ensuring a proper length of material is cut. 
Allowable Subject Matter
Claims 3 and 5 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter: claim 3, Adams alone or in combination with the other prior art of record does not teach or suggest that the laminator includes third and fourth perforators for creating third and fourth longitudinal lines of perforations in the plastics film, at locations inside the edges of the material (“of the insulated glass unit” refers to a material operated upon by the claimed structure and does not provide a structural feature to the claim).

The following is a statement of reasons for the indication of allowable subject matter: claim 5: Adams modified teaches the limitation of claim 5 as discussed above except for the limitations in claim 5 of the laminator including third and fourth perforators for creating third and fourth longitudinal lines of perforations in the plastics film, at locations inside the edges of the material (“of the insulated glass unit; refers to a material operated upon by the claimed structure and does not provide a structural feature to the claim); and of fifth, sixth, seventh and eighth perforators for creating longitudinal lines of perforations in one of the plastics films. Adams alone or in combination with the other prior art of record does not teach or suggest providing these limitations in Adams.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached on Monday - Friday, 9 AM to 5:30 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINDA L GRAY/Primary Examiner, Art Unit 1745